DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 09/01/21 have been fully considered but they are not persuasive. 

Applicant argues that the cited reference, Ko (US 20130314453) does not teach the claim limitation “generating an image signal and a control signal from the input signal by a same system”. The examiner disagrees. 
As show in the art rejection below, Ko teaches generating an image (106, 104) signal and a control signal (106) from the input signal by a same system (Fig.1 (104, 106), [0036], the processing unit 106 may control the backlight-penetrating unit 104 so as to adjust transparency of the transparent image frame). 
Note that as shown in Fig. 1, the same display data signal D1 passing through, processing unit 106 to transparent display unit 102 via backlight-penetrating unit 104.

Applicant further argues the following:
“The processing unit 106 may control the backlight-penetrating unit 104 to scatter backlight L1 or to block the backlight L1 from irradiating the transparent display unit 102, so as to adjust transparency of the transparent image frame”. According to this cited paragraph of Ko, the processing unit 106 merely controls the backlight-penetrating unit 104 to scatter or block the backlight L1 to adjust transparency of the transparent image frame. On the other hand, in paragraph [0036] of Ko, it states: “transparent display unit 102 displays a transparent image frame according to a display data signal D1”. Specifically, according to Fig. 1| of Ko, the processing unit 106 of Ko receives the display data signal D1, not outputs the display data signal D1. As a result, the processing unit 106 of Ko merely controls the backlight-penetrating unit 104. The processing unit 106 of Ko does not output the display data signal D1 for the transparent display unit.
	
The examiner disagrees with the interpretation of the Ko reference. The transparent unit display 102 displaying according the a display data signal D1 means the same data signal is inputted D1 is inputted to both the processing unit 106 and the transparent display unit 102 as illustrated in Fig. 1. Also, one of ordinary skill in the art would have ascertained that the processing unit 106 and backlight penetrating unit 104 shown in Fig.1 must be connected with the transparent display unit 102 in order for the display 102 to function.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 20130314453).

Regarding claim 1, Ko (US 20130314453): receiving an input signal ([0036], a backlight-penetrating unit 104, and a processing unit 106); generating an image (106, 104) signal and a control signal (106) from the input signal by a same system (Fig.1 (104, 106), [0036], the processing unit 106 may control the backlight-penetrating unit 104 so as to adjust transparency of the transparent image frame);  outputting the image signal (106, 104), for light emission adjustment (104) of the transparent display(104, 102)(Fig. 1 (106, 104, 102), [0036], the  processing unit 106 may control the backlight-penetrating unit 104 to scatter backlight L1 or to block the backlight L1 from irradiating the transparent display unit 102, so as to adjust transparency of the transparent image frame, the backlight-penetrating unit 104 may be an OLED display panel); and outputting the control signal (106) for transparency adjustment of the transparent display(102) (Fig. 1 (106, 102), [0036], the  processing unit 106 may control the backlight-penetrating unit 104 to scatter backlight L1 or to block the backlight L1 from irradiating the transparent display unit 102, so as to adjust transparency of the transparent image frame, [0038], note that the image frame displayed on the transparent display unit 102).
Ko does not specifically teach “a signal processing method for a transparent display, comprising:”.
Ko teaches a signal processing (106, 104) method for a transparent display (102), comprising ([0036], FIG. 1 is a schematic diagram illustrating a transparent display 100 including the processing unit 106 may control the backlight-penetrating unit 104, note that as illustrated in Fig. 1, processing unit 106 may control the backlight-penetrating unit 104 must process their corresponding signals in order to output to transparent display unit 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Ko’s processing unit 106 and the backlight-penetrating unit 104 for the purpose of signal processing, because the transparent display unit 102 receives input signals via the processing unit 106 and the backlight-penetrating unit 104 as illustrated in Fig. 1
Regarding claim 2, Ko teaches  the image signal (106, 104) and the control signal (106) are generated by performing a signal identification step(1004) on (S1) (Fig. 10 (106, 104, 1004), [0052], the processing unit 106 further controls the backlight-penetrating unit 104 to scatter or block all or part of the backlight L1 according to the sensing signal S1, so as to adjust transparency of the transparent image frame, see the sensing module 1004 outputting a sensing signal S1 Fig. 10 (S1)).
Regarding claim 3, Ko teaches  the signal identification step is performed by comparing a gray scale of the input signal with a predetermined gray scale ([0042], with reference to FIG. 1 and FIG. 4, in step S402, the processing unit 106 detects a gray scale level of an image object in the transparent image frame. The processing unit 106 then determines whether the gray scale level of the image object is lower than a predetermined gray scale level in step S404).
Regarding claims 4-5, Ko teaches  the image signal (106, 104) and the control signal (106) are generated by further performing a signal conversion step on the input signal ahead of performing the signal identification step(1004),wherein the signal conversion step is performed by one of gray scaling, binarization, or edge enhancement ((Fig. 10 (106, 104, 1004), [0052], the processing unit 106 further controls the backlight-penetrating unit 104 to scatter or block all or part of the backlight L1 according to the sensing signal S1, see the sensing module 1004 outputting a sensing signal S1 Fig. 10 (S1), [0056],  the threshold value of the light intensity may be determined by an average gray scale level of the ambient image (i.e., the sensing signal S1), and the average gray scale level may be calculated with every 1600 display pixels as one unit).

4.	Applicant’s arguments with respect to claim(s) 09/01/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Park e al (US 20160216879).

Regarding claim 1, Park e al (US 20160216879) teach  a signal processing method for a transparent display ([0065], displays 151 may be implemented as a transparent type, see the display unit 151 as configured in a mobile terminal 100 (Fig. 1)), comprising: receiving an input signal (120) (Fig. 1 (120), [0057] , to FIG. 1, the A/V input unit 120 is configured to provide audio or video signal input to the mobile terminal); generating an image signal (151)  and a control signal(180) from the input signal (120) by a same system (Fig.1 (120, 151, 180), [0057], the processed image frames may be displayed on a display unit 151, see the configuration of the input unit 120, the controller 180 and a display unit 51in Fig. 1 ); outputting the image signal for light emission adjustment of the transparent display(151)  ([0224], when the external device is a lighting device such as a lamp, the controller may adjust a light emission degree based on a touch input applied to the display unit 151, ([0065], displays 151 may be implemented as a transparent type); 

Park et al do not specifically teach “outputting the control signal for transparency adjustment of the transparent display”.

 Park et al teach outputting the control signal for transparency adjustment of the transparent display (Fig. 6A (151, 510, 610) [1093], the controller may control the display unit 151 to adjust transparency of the image 510 during the switching into the first control screen 610).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Park’s controller adjusting the transparency of the image in desired manner, because the controller controls all aspect inputting with respect to the display unit 151 as taught by Park et al.
Regarding claim 2, Park et al teach the image signal (151) and the control signal (180) are generated by performing a signal identification step on the input signal (120) ([0057], the processed image frames may be displayed on a display unit 151, see the configuration of the controller 180 and a display unit 151 in Fig. 1, [0057], note that as shown in Fig. 1, A/V input unit 120 is configured to provide audio or video signal input is in fact inputted to the display unit 151 via the controller 180).
Regarding claim 4, Park et al teach the image signal (151) and the control signal (180) are generated by further performing a signal conversion step on the input signal ahead of performing the signal identification step (120) ([0057], the processed image frames may be displayed on a display unit 151, see the configuration of the controller 180 and a display unit 151 in Fig. 1, [0057], note that as shown in Fig. 1, A/V input unit 120 is configured to provide audio or video signal input is in fact inputted to the display unit 151 via the controller 180, [0059], the audio signal is processed into digital data and the processed digital data is converted for output into a format that is transmittable).

6.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park e al (US 20160216879) in view of Kim et al (US 20130033531).

Regarding claim 3, Park et al do not teach “the signal identification step is performed by comparing a gray scale of the input signal with a predetermined gray scale”.
Kim et al (US 20130033531) teach the  image data comparator 200 compares the gray scale value of the first image data DI1 with a predetermined gray scale value and outputs a comparison result data DG obtained by comparing the gray scale value of the first image data DI1 with the predetermined gray scale value  [0074].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Park’s input system of the display unit 151 with Kim’s data comparator 200, the use of which helps achieve a more effective display of various colors and gray scales as taught by Kim et al .

Regarding claim 5, Park et al do not teach the signal conversion step is performed by one of gray scaling, binarization, or edge enhancement.

Kim et al (US 20130033531) teach that the image data comparator-converter 200-1 compares gray scale values of the first, second and third color image data Rd, Gd and Bd with each other such that the image data comparator-converter 200-1 generates a first image data DI-1 or a second image data DI-2 based on the compared result of the gray scale values of the first, second and third color image data Rd, Gd and Bd [0160].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Park’s input system of the display unit 151 with Kim’s data comparator-converter 200-1, the use of which helps achieve a more effective display of various colors and gray scales as taught by Kim et al .

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	September 17, 2021